DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 (partial), parts (a) and (b) of claim 4, and the method employing antibodies, antibody derivatives, antibody mimetics, peptide aptamers and soluble fragments of claim 5 (partial), drawn to a method of preventing or treating a disease or disorder associated with H. pylori, comprising administering an inhibitor of an interaction between H. pylori HopQ and a member of the CEACAM family, wherein the inhibitor is a polypeptide or peptidomimetic ligand.
Group II, claims 1-7 (partial), including part (c) of claim 4, drawn to a method of preventing or treating a disease or disorder associated with H. pylori, comprising administering an inhibitor of an interaction between H. pylori HopQ and a member of the CEACAM family, wherein the inhibitor is a nucleic acid molecule encoding the polypeptide ligands of claim 4, parts (a) and (b).
Group III, claims 1-7 (partial), including parts (d) and (e) of claim 4, and the method employing DNA aptamers, RNA aptamers, or XNA aptamers of claim 5 (partial), drawn to a method of preventing or treating a disease or disorder associated with H. pylori, comprising administering an inhibitor of an interaction between H. pylori HopQ and a member of the CEACAM family, wherein the inhibitor is a nucleic acid ligand. 
H. pylori, comprising administering an inhibitor of an interaction between H. pylori HopQ and a member of the CEACAM family, wherein the inhibitor is a nucleic acid molecule inhibiting expression of the member of the CEACAM family or of H. pylori HopQ.
Group V, claims 1-7 (partial), including parts (g) and (h) of claim 4, drawn to a method of preventing or treating a disease or disorder associated with H. pylori, comprising administering an inhibitor of an interaction between H. pylori HopQ and a member of the CEACAM family, wherein the inhibitor is a small molecule.
Group VI, claim(s) 8, drawn to an in vitro method for identifying a drug candidate for preventing or treating a disease or disorder caused by or associated with H. pylori, involving testing compounds for inhibition of the interaction between CEACAM and HopQ.
Group VII, claims 9-10 (partial), including parts (a) and (b) of claim 9 drawn to an inhibitor of the interaction between HopQ and CEACAM, wherein the inhibitor is a polypeptide ligand or peptidomimetic ligand.
Group VIII, claims 9-10 (partial), including part (c) of claim 9 drawn to an inhibitor of the interaction between HopQ and CEACAM, wherein the inhibitor is a nucleic acid molecule encoding the polypeptide ligands of claim 9, parts (a) and (b).
Group IX, claims 9-10 (partial), including parts (d) and (e) of claim 9 drawn to an inhibitor of the interaction between HopQ and CEACAM, wherein the inhibitor is a nucleic acid ligand. 
Group X, claims 9-10 (partial), including part (f) of claim 9 drawn to an inhibitor of the interaction between HopQ and CEACAM, wherein the inhibitor is a nucleic acid molecule inhibiting expression of the member of the CEACAM family or of H. pylori HopQ.
wherein the inhibitor is a small molecule.

Group XII, claims 11-15 drawn to an immunogenic composition comprising HopQ, variants, and fragments thereof or at least one nucleic acid molecule encoding the same.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XI and XII lack unity of invention because they do not require a common technical feature; groups I-XI require the common technical feature of inhibiting a HopQ-CEACAM interaction, but the broadest interpretation of group XII comprises immunogenic compositions of HopQ that do not necessarily result in antibodies inhibiting the HopQ-CEACAM interaction. Claim 13 in Group XII recites wherein “preferably” the antibodies elicited by the composition inhibit the interaction between HopQ and CEACAM, but it is not recited as a positive limitation, and there is nothing in the parent claim about HopQ-CEACAM inhibition. Groups I-XI lack unity of invention among themselves because even though the inventions of these groups require the technical feature of being capable of inhibiting the interaction between HopQ and CEACAM, either directly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al in Acta Biochim Biophys Sin 2014, 46: 283–290 (hereafter Zhang). Groups I-V require the more narrowly defined technical feature of preventing or treating a disease or disorder caused by or associated with H. pylori, comprising administering an inhibitor of an interaction between H. pylori HopQ and a CEACAM, but this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang. Groups VII-XI require the more narrowly defined technical feature of inhibitors of the 
Zhang discloses CEACAM6-specific small interfering RNA (siRNA) oligos (p. 284, 1st column, 2nd paragraph), and further discloses that siRNA knockdown of CEACAM6 in vitro inhibited invasion of gastric cancer cells (p. 288, Fig. 3 caption). Zhang further discloses that H. pylori is a classic and crucial factor for GC (gastric cancer), such that it will be appreciated gastric cancer is a disease associated with H. pylori, and Zhang further raises the question of whether CEACAM6 might act as a receptor for H pylori as something deserving further research (p. 288, 1st column, 1st paragraph). Zhang concludes that the results of Zhang suggest CEACAM6 may function as an oncoprotein in gastric cancer and serve as a therapeutic target (abstract). Although Zhang does not disclose their siRNA CEACAM6 inhibitor would be capable of inhibiting the interaction between CEACAM and H. pylori HopQ, this would be an inherent effect of inhibiting the expression of CEACAM using their siRNA inhibitory nucleic acid molecules. This inhibition of the HopQ-CEACAM interaction by nucleic acids inhibiting CEACAM expression is acknowledged in instant claim 9, part f, indicating that nucleic acid molecules inhibiting expression of CEACAM family members or H. pylori HopQ are a subclass of inhibitors of the interaction between H. pylori HopQ and CEACAM. Zhang therefore discloses a composition capable of inhibiting the HopQ-CEACAM interaction, such that the common technical feature of groups I-XII and VII-XI does not make a contribution over Zhang. Zhang therefore also teaches a method of treating an H. pylori-associated disease, gastric cancer (based on the positive in vitro results above in addition to the suggestion of CEACAM6 as a therapeutic target in gastric cancer), employing a CEACAM inhibitor, which is inherently a CEACAM-HopQ interaction inhibitor, such that the common technical feature of groups I-V does not make a contribution over Zhang.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649